DENISON, J.
Epitomized Opinion
Published Only in Ohio Daw Abstract
By a bill of complaint filed in the District Court for the Western District of Kentucky, the Coal Co. was granted a preliminary injunction, restraining Sandefur and others- from unlawful activities in the support and promotion of a strike then existing by some of its employes against the Coal Co. Upon the claim that Sandefur had violated some of the provisions of this injunction, proceedings for contempt were brought against him, his demand for a jury trial was overruled, and the court heard the issues, found him guilty, held the proceedings to be punitive, and imposed upon him) a fine.
The refusal of his demand for a jury trial under the Clayton Act, is assigned as error. The acts which were charged to constitute contempt were also criminal offences under the laws of Kentucky. The trial judge refused the demand for a jury trial upon the specific ground that the case was not one of those within the purview of this Act as specified in Sec. 22, following the decision of the Circuit Court of Appeals of the 7th Circuit in 291 Fed. 940. In reversing the judgment, the Circuit Court of Appeals held:
1. Since Sec. 20 of the Clayton Act limits the power of an equity court to issue an injunction between employer and employe, and Secs. 21 to 24 pertain to procedure in any district court- punishing contemptuous disregard of any order to such court, providing the Act constituting contempt is also a criminal of-fence, we think, within the purview of this Act, must refer to Sec. 21, which reaches all cases where the act of contempt is also a criminal offence.
2. Whether it is within the power of Congress to say that a Couit of Equity must not punish for contempt in any class of cases which Congress might select, except as such punishment might follow conviction by a jury, as upon a criminal trial, is certified to the Supreme Court for decision.